UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4938


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

ANTHONY WAYNE ALSTON,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis, III, Senior
District Judge. (1:95-cr-00005-TSE-1)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise   Jakabcin  Tassi,   LAW  OFFICE   OF  DENISE J.      TASSI,
Alexandria, Virginia, for Appellant. Dana J. Boente,         United
States Attorney, Grace L. Hill, Assistant United             States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony    Wayne       Alston   appeals   the      district        court’s       order

revoking his supervised release and sentencing him to 24 months’

imprisonment.          On    appeal,     Alston      argues       that        there    was

insufficient    evidence       before    the   district         court    to    establish

that he violated the terms of his supervised release.                            We have

reviewed the record and conclude that the evidence of Alston’s

violation   was      more    than    sufficient    to     support       the     district

court’s revocation decision.            See 18 U.S.C. § 3583(e)(3) (2012).

Accordingly, we affirm the judgment of the district court.                               We

dispense    with     oral     argument    because         the    facts        and     legal

contentions    are    adequately       presented     in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         2